Exhibit 10.1
 


AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amendment”) dated
as of January 14, 2011, by and between CorMedix Inc., a Delaware corporation
with principal executive offices at 745 Route 202-206 South, Suite 303,
Bridgewater, NJ 08807  (the “Company”), and John C. Houghton, residing at 18
Perry Road, Annandale, NJ 08801  (the “Executive”).
 
WHEREAS, the Company and Executive entered into that certain Amended and
Restated Employment Agreement, dated as of November 25, 2009 (the “Employment
Agreement”); and
 
WHEREAS, the Company and Executive wish to amend the terms of the Employment
Agreement to modify the Executive’s compensation;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto agree as follows:
 
1.           Defined Terms.  All capitalized terms contained in this Amendment
shall, for the purposes hereof, have the same meaning ascribed to them in the
Employment Agreement unless the context hereof clearly provides otherwise or
unless otherwise defined herein.
 
2.           Amendments.  The Employment Agreement is hereby amended as follows:
 
(a)           Section 5(a) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:
 
Base Salary.  The Company shall pay Executive a salary equal to Three Hundred
Fifty Thousand Dollars ($350,000.00) per year (as it may be increased from time
to time the “Base Salary”), less applicable withholdings and deductions. Payment
shall be made in accordance with the Company’s normal payroll practices. The
Board shall annually review the Base Salary to determine whether an increase in
the amount thereof is warranted.
 
(b)           Section 5(b) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:
 
Discretionary Bonus.  At the sole discretion of the Board, the Company shall pay
the Executive an additional cash bonus (the “Discretionary Bonus”) in an amount
equal to up to forty percent (40%) of his Base Salary, based upon the attainment
by the Executive and the Company of certain financial, clinical development and
business milestones (the “Milestones”) as established annually by the Board (or
a committee thereof), after consultation with the Executive.  Milestones for
each calendar year shall be established by the Board, after consultation with
the Executive, not more than sixty (60) days following the beginning of each
calendar year.  The Discretionary Bonus, if any, shall be payable in cash as a
lump-sum payment no later than seventy-five (75) days after the end of each
calendar year.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Effectiveness of Amendments.  The amendments set forth in Section 2
shall be effective as of January 1, 2011.
 
4.           Conflicting Provisions.  In the event of any conflict or
inconsistency
 
between the provisions of this Amendment and those contained in the Employment
Agreement, the provisions of this Amendment shall govern and control and be
binding upon the parties hereto.
 
5.           Miscellaneous Provisions.
 
(a)           Except as modified by this Amendment, the Employment Agreement and
all executory covenants, agreements, terms and conditions thereof shall remain
in full force and effect and are hereby in all respects ratified and confirmed.
 
(b)           This Amendment shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New Jersey, without giving effect
to its principles of conflicts of laws.
 
(c)           The covenants, agreements, terms and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and, except
as may otherwise be provided in the Employment Agreement, as hereby modified and
supplemented, their respective legal successors and assigns.
 
(d)           This Amendment may not be changed orally but only by a writing
signed by both parties hereto.
 
(e)           This Amendment may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.
 
Remainder of Page Intentionally Left Blank; Signature Page Follows
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 


 

 
CORMEDIX INC.
     
By:
/s/ Brian Lenz
Name:
Brian Lenz
Title:
Chief Financial Officer
   
EXECUTIVE
     
/s/ John C. Houghton
John C. Houghton
 



 
3

--------------------------------------------------------------------------------

 